IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40840
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LARRY RICHARD SPYKES, also known as Boss Larry,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:01-CR-44-2
                       --------------------
                         December 10, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     A jury convicted Larry Richard Spykes (Spykes) of conspiracy

to manufacture, distribute, or possess with intent to

manufacture, distribute or dispense methamphetamine under

21 U.S.C. §§ 841(a)(1), 846.   He contends that there was

insufficient evidence to sustain the jury’s verdict.    Spykes’

appeal is based upon his contention that the testimony of three

of his co-conspirators was not credible because they were offered


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40840
                                -2-

leniency in their sentencing in exchange for their testimony.

Spykes also specifically challenges the testimony of the co-

conspirator Randell Thompson (Thompson), asserting that newly

discovered evidence has revealed that Thompson was lying during

his trial testimony.

     Spykes did not move for judgment of acquittal after the

Government rested its case or at the end of the trial;

consequently, our review of the sufficiency of the evidence is

limited to determining “whether there was a manifest miscarriage

of justice.”   United States v. Galvan, 949 F.2d 777, 783 (5th

Cir. 1991) (internal quotation marks and citation omitted).

     None of the witnesses whose testimony is attacked testified

as to facts that they “physically could not have observed or

events that could not have occurred under the laws of nature.”

United States v. Gadison, 8 F.3d 186, 190 (5th Cir. 1993)

(internal quotation marks and citation omitted).   In addition,

the jury was made aware that each of the co-conspirators had

entered into a plea agreement with the Government, was apprised

of the terms of those agreements, and was instructed by the

district court to carefully weigh the credibility of the

government witnesses who had plea agreements.   We will not

second-guess the jury’s determination of credibility.    See United

States v. Green, 293 F.3d 886, 895 (5th Cir. 2002).

     Spykes’ attack on Thompson’s testimony simply is another

method of attacking a witness’ credibility.   At most, Spykes’
                          No. 02-40840
                               -3-

newly discovered evidence is cumulative and impeaching and,

therefore, as a matter of law, is not sufficient basis for

granting the relief sought by Spykes.    See United States v. Mack,

695 F.2d 820, 822 (5th Cir. 1983).

     Accordingly, the judgment of the district court is hereby

AFFIRMED.